Sykes, P. J.,
delivered the opinion of the court.
Emanuel Shaw, the appellant, was indicted, tried, and convicted of the crime of murder, and the jury disagreeing as to his punishment, he was sentenced by the judgment of the court to the penitentiary for life, from which judgment this appeal is here pr®secuted.
The testimony for the state was to the effect that appellant went to the house occupied by three negro men at night, and upon coming into the room said, in effect, *4to the deceased, Roger Key, that he would teach him how to"fool with another man’s wife, and immediately began shooting him with a pistol; that Key at that time was sitting on a bench untying his shoes; that Key said nothing and made no hostile demonstration toward the appellant. The appellant testified that he went to the house occupied by these three negroes to remonstrate with all of them about their attentions to his wife; that he was armed for the purpose of protecting himself, if necessary, and especially because of the fact that Albert Key on that morning had threatened to shoot him; that immediately upon coming into the room deceased made a hostile demonstration toward him with a pistol, whereupon he shot in self-defense.
On cross-examination the appellant was asked about testifying in the committing court of the justice of the peace, and whether he there testified to the-deceased’s trying to shoot him; and also that the deceased had a pistol. lie stated in effect that he did. In rebuttal the state placed upon the stand both the justice of the peace and the sheriff who heard this testimony in the committing trial. They testified in effect that the appellant did not say anything about the deceased having a pistol.
• It is contended by the appellant that the court erred in admitting this testimony in rebuttal; that the; state should have introduced the sheriff and justice of the peace in making out its case.
The state proved all the facts and circumstances relating to the killing in the first instance by an eye-witness. The defendant then testified about the deceased trying to shoot him. It was proper for the state to introduce this testimony in rebuttal as impeaching testimony, to show that in the committing court he made contradictory statements, or at least that his testimony in the two courts was not the same*.
When the defendant takes the stand in his own behalf, he thereby becomes a witness in the case, and his testimony may be impeached by showing that he has made *5contradictory statements, just as that of any other witness. Steele v. State, 76 Miss. 387, 24 So. 910.
This is the only assignment of error argued by the appellant.
We find no reversible error in the record, and the judgment of the lower court is affirmed.

Affirmed.